

114 S1656 IS: Master Limited Partnerships Parity Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1656IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Coons (for himself, Mr. Moran, Ms. Murkowski, Ms. Stabenow, Ms. Collins, Mr. Bennet, Mr. Gardner, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the publicly traded partnership ownership
			 structure to energy power generation projects and transportation fuels,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Master Limited Partnerships Parity Act.
		2.Extension of publicly
			 traded partnership ownership structure to energy power generation
			 projects,
			 transportation fuels, and related energy activities
			(a)In
 generalSubparagraph (E) of section 7704(d)(1) of the Internal Revenue Code of 1986 is amended—
 (1)by striking income and gains derived from the exploration and inserting
					
 income and gains derived from the following:(i)Minerals,
 natural resources, etcThe exploration,
 (2)by inserting or before industrial source,
 (3)by inserting a period after carbon dioxide, and
 (4)by striking , or the transportation or storage and all that follows and inserting the following:
					
						(ii)Renewable
 energyThe generation of electric power (including the leasing of tangible personal property used for such generation) exclusively utilizing any resource described in section 45(c)(1) or energy property described in section 48 (determined without regard to any termination date), or in the case of a facility described in paragraph (3) or (7) of section 45(d) (determined without regard to any placed in service date or date by which construction of the facility is required to begin), the accepting or processing of such resource.
						(iii)Electricity
 storage devicesThe receipt and sale of electric power that has been stored in a device directly connected to the grid.
						(iv)Combined heat
 and powerThe generation, storage, or distribution of thermal energy exclusively utilizing property described in section 48(c)(3) (determined without regard to subparagraphs (B) and (D) thereof and without regard to any placed in service date).
						(v)Renewable
 thermal energyThe generation, storage, or distribution of thermal energy exclusively using any resource described in section 45(c)(1) or energy property described in clause (i) or (iii) of section 48(a)(3)(A).
						(vi)Waste heat to
 powerThe use of recoverable waste energy, as defined in section 371(5) of the Energy Policy and Conservation Act (42 U.S.C. 6341(5)) (as in effect on the date of the enactment of the Master Limited Partnerships Parity Act).
						(vii)Renewable
 fuel infrastructureThe storage or transportation of any fuel described in subsection (b), (c), (d), or (e) of section 6426.
						(viii)Renewable
 fuelsThe production, storage, or transportation of any renewable fuel described in section 211(o)(1)(J) of the Clean Air Act (42 U.S.C. 7545(o)(1)(J)) (as in effect on the date of the enactment of the Master Limited Partnerships Parity Act) or section 40A(d)(1).
						(ix)Renewable
 chemicalsThe production, storage, or transportation of any qualifying renewable chemical (as defined in paragraph (6)).
						(x)Energy
 efficient buildingsThe audit and installation through contract or other agreement of any energy efficient building property described in section 179D(c)(1).
						(xi)Gasification
 with sequestrationThe production of any product or the generation of electric power from a project that meets the requirements of subparagraphs (A) and (B) of section 48B(c)(1) and that separates and sequesters in secure geological storage (as determined under section 45Q(d)(2)) at least 75 percent of such project's total qualified carbon dioxide (as defined in section 45Q(b)).
						(xii)Carbon capture and sequestration
 (I)Power generation facilitiesThe generation or storage of electric power (including associated income from the sale or marketing of energy, capacity, resource adequacy, and ancillary services) produced from any power generation facility which is, or from any power generation unit within, a qualified facility described in section 45Q(c) which—
 (aa)in the case of a power generation facility or power generation unit placed in service after January 8, 2013, captures 50 percent or more of the qualified carbon dioxide (as defined in section 45Q(b)) of such facility and disposes of such captured qualified carbon dioxide in secure geological storage (as determined under section 45Q(d)(2)), and
 (bb)in the case of a power generation facility or power generation unit placed in service before January 9, 2013, captures 30 percent or more of the qualified carbon dioxide (as defined in section 45Q(b)) of such facility and disposes of such captured qualified carbon dioxide in secure geological storage (as determined under section 45Q(d)(2)).
 (II)Other facilitiesThe sale of any good or service from any facility (other than a power generation facility) which is a qualified facility described in section 45Q(c) and the captured qualified carbon dioxide (as so defined) of which is disposed of in secure geological storage (as determined under section 45Q(d)(2))..
				(b)Renewable
			 chemical
 (1)In generalSection 7704(d) of such Code is amended by adding at the end the following new paragraph:
					
						(6)Qualifying renewable
				chemical
 (A)In generalThe term qualifying renewable chemical means any renewable chemical (as defined in section 9001 of the Agriculture Act of 2014)— (i)which is produced by the taxpayer in the United States or in a territory or possession of the United States,
 (ii)which is the product of, or reliant upon, biological conversion, thermal conversion, or a combination of biological and thermal conversion, of renewable biomass (as defined in section 9001(12) of the Farm Security and Rural Investment Act of 2002),
 (iii)the biobased content of which is 95 percent or higher, (iv)which is sold or used by the taxpayer—
 (I)for the production of chemical products, polymers, plastics, or formulated products, or (II)as chemicals, polymers, plastics, or formulated products,
 (v)which is not sold or used for the production of any food, feed, or fuel, and (vi)which is—
 (I)acetic acid, acrylic acid, acyl glutamate, adipic acid, algae oils, algae sugars, aromatics, 1,4-butanediol, iso-butanol, n-butanol, carboxylic acids, cellulosic sugar, diethyl methylene malonate, ethyl acetate, farnesene, gamma-butyrolactone, glucaric acid, hexamethylenediamine, 3-hydroxy propionic acid, C10 hydrocarbons, isoprene, itaconic acid, ketals, levulinic acid, olefins, polyhydroxyalkonate, polylactic acid, polyitaconic acid, polyols from vegetable oils, poly(xylitan levulinate ketal), 1,3-propanediol, 1,2-propanediol, succinic acid, terpenes, thiols, or p-Xylene, or
 (II)any chemical not described in clause (i) which is a chemical listed by the Secretary for purposes of this paragraph.
 (B)Biobased contentFor purposes of subparagraph (A)(iii), the term biobased content percentage means, with respect to any renewable chemical, the biobased content of such chemical (expressed as a percentage) determined by testing representative samples using the American Society for Testing and Materials (ASTM) D6866..
 (2)List of other qualifying renewable chemicalsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary's delegate), in consultation with the Secretary of Agriculture, shall establish a program to consider applications from taxpayers for the listing of chemicals under section 7874(d)(6)(A)(vi)(II) (as added by paragraph (1)).
				(c)Effective
 dateThe amendments made by this section shall take effect on the date of the enactment of this Act, in taxable years ending after such date.